   Case 4:20-cv-00169-RSB-CLR Document 7 Filed 12/23/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 CALVIN JAMES

                Plaintiff,                                 CIVIL ACTION NO.: 4:20-cv-169

        v.

 CHATHAM COUNTY SUPERIOR COURT,
 et al.,

                Defendants.


                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's September 4, 2020, Report and Recommendation in which the Magistrate Judge

recommended imposing filing restrictions, (doc. 4), and which directed plaintiff to return certain

forms. Plaintiff has filed objections. (Doc. 6.) Plaintiff argues in those objections that the

Court cannot impose filing restrictions on him because he does not have “three strikes” under

Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (PLRA). (Id. at 4.) However,

Plaintiff misapprehends the rationale of the Magistrate Judge’s Report and Recommendation.

Even in the absence of PLRA’s filing restrictions the Court has an independent ability to protect

itself from “conduct which impairs [its] ability to carry out Article III functions.” Procup v.

Strickland, 792 F.2d 1069, 1073-74 (11th Cir. 1986) (en banc). Here, Plaintiff has filed well over

twenty cases and in many of them has raised untimely or meritless claims, and in others has refused

to comply with the Court’s orders to return his forms or pay fees. As the Magistrate Judge noted,

this abusive conduct is the exact type of behavior which warrants the imposition of filing

restrictions. Accordingly, the Court OVERRULES Plaintiff’s Objections and ADOPTS the



                                                1
   Case 4:20-cv-00169-RSB-CLR Document 7 Filed 12/23/20 Page 2 of 2




Report and Recommendation, (doc. 4), as its opinion and imposes those restrictions adopted in

outlined in the Magistrate Judge’s Report and Recommendations.

       Plaintiff’s tactics extend even to this case. Specifically, although plaintiff objected to the

imposition of filing restrictions, plaintiff also failed to comply with the Court’s order to return his

PLRA forms. The Court forewarned Plaintiff in its September 18, 2020 Order that Plaintiff’s

failure to return these forms within fourteen days shall result in the dismissal of his case. (Id. at

p. 5.) The deadline for Plaintiff to provide those forms passed long ago, and Plaintiff has entirely

failed to comply with the Court’s directive or to seek additional time to do so. This Court has the

authority to prune cases from its docket where parties fail to prosecute and fail to comply with its

Orders. See L.R. 41(b); see Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (courts have

the inherent authority to dismiss claims for lack of prosecution); Mingo v. Sugar Cane Growers

Co-op, 864 F.2d 101, 102 (11th Cir. 1989); Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir.

1983); Floyd v. United States, CV491-277 (S.D. Ga. June 10, 1992). Accordingly, the Court

hereby DISMISSES Plaintiff’s Complaint WITHOUT PREJUDICE for failure to prosecute and

failure to follow the Court’s Order. The Clerk of Court is DIRECTED to enter the appropriate

judgment of dismissal and to CLOSE this case.

       SO ORDERED, this 23rd day of December, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  2
